Citation Nr: 0503343	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
eardrum damage, and tinnitus. 

2.  Entitlement to service connection for residuals of 
eardrum damage.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from January 1998 to July 
2001.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in the October 2003 VA form 1-9, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO, and thus, the hearing was scheduled for November 17, 
2004.  However, the record contains evidence showing the 
veteran canceled the scheduled hearing, as per a November 
2004 correspondence.  As the record does not contain further 
indication that the veteran has requested that the hearing be 
rescheduled, the Board deems the veteran's October 2003 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (2004).

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, 
the VA has a duty to assist a claimant in obtaining the 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
In the April 2003 notice of disagreement (NOD), the veteran 
indicated that he received a medical examination on April 9, 
2003 that included an audiology examination which indicated 
hearing loss.  The veteran requested that VA obtain the 
medical records from this examination, and provided the RO 
with the address from which these records could be obtained.  
The record does not contain any evidence showing that the RO 
attempted to obtain these records.  As such, the Board finds 
that the case should be remanded so that RO may attempt to 
obtain these records and provide documentation of a negative 
response if they are unable to do so. 

Additionally, the Board notes that the veteran has not yet 
been given the benefit of a VA medical examination to 
establish the severity and etiology of his claimed bilateral 
hearing loss and related disabilities, even though there is 
some indication that veteran may have been exposed to loud 
noise in service.  The veteran's service medical records show 
that he was given multiple audiology examinations.  
Additionally, the veteran claims to have been exposed to loud 
noise in active service from a variety of sources including 
live fire exercises when he was stationed in Kuwait 
(veteran's DA-20 shows that he was deployed to Kuwait).  VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
therefore finds that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before an appellate decision 
on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
bilateral hearing loss, eardrum damage, 
and tinnitus since July 2001, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed bilateral 
hearing loss, eardrum damage, and 
tinnitus at any VAMC since July 2001.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested, including 
but not limited to the records from the 
April 9, 2003 Metroplex Occupational 
Medicine Clinic examination referred to 
by the veteran in his April 2003 NOD.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2. After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA audiological examination, 
to evaluate the nature, severity, and 
etiology of the veteran's claimed 
bilateral hearing loss, ear drum damage 
and tinnitus.  If no hearing loss, 
eardrum damage, or tinnitus is currently 
found, the examiner should so indicate.  
The RO must make available to the 
examiner the claims folder.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the veteran's 
claimed bilateral hearing loss, eardrum 
damage, and tinnitus.  The examiner 
should review all of the veteran's 
medical records and history, and the 
service and post-service medical records.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should report 
the veteran's current hearing acuity 
measurements, as well as determine the 
actual diagnosis(es) of the veteran's 
reported hearing impairments.  The VA 
specialist should also render an opinion 
as to whether it is at least as likely as 
not that the currently claimed bilateral 
hearing loss, eardrum damage, and 
tinnitus were incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, are 
related to any in-service symptomatology 
or symptoms, and/or are otherwise related 
to his active service.  Additionally, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's claimed bilateral 
hearing loss, eardrum damage, and 
tinnitus are related to any post-service 
event(s) or diseases.  If the etiology of 
the veteran's claimed bilateral hearing 
loss, eardrum damage and tinnitus are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.     

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
bilateral hearing loss, residuals of 
eardrum damage, and tinnitus.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




